DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
Claim(s) 1-9, 27-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kopelman (PGPUB: 20160256035) in view of Cofar (PGPUB: 20220117708).

Regarding claims 1, 27, and 36.  Dawood  teaches a system comprising: 
an intraoral scanner to generate image data of a dental site (see Fig. 2-6, paragraph 65, an intraoral scan session is started. During the intraoral scan session, a dental practitioner uses an intraoral scanner to create a set of intraoral images focused on a particular intraoral site); and 
a computer readable medium comprising instructions that, when executed by a processing device, cause the processing device to: 
receive the image data generated by the intraoral scanner, the image data comprising a representation of the dental site (see Fig. 2-6, paragraph 65, processing logic may automatically (e.g., algorithmically) identify the intraoral site based on data from the set of intraoral images and/or based on one or more additional sets of intraoral images (e.g., that focus on other intraoral sites)) and a representation of a reference object at the dental site (see Fig. 2-6, paragraph 50, anomaly identifying module 115 may additionally or alternatively analyze patient scan data relative to reference data in the form of dental record data of the patient and/or data of the patient from prior to the patient visit (e.g., one or more prior-to-the-visit 3D image point clouds and/or one or more prior-to-the-visit virtual 3D models of the patient)).
However, Kopelman does not expressly teach:
search a reference object library comprising library data of a plurality of reference objects for library data of the reference object; 
identify the library data of the reference object in the reference object library; and
align the library data of the reference object with the image data.
Cofar teaches:
search a reference object library comprising library data of a plurality of reference objects for library data of the reference object (see paragraph 51, searching and retrieving a limited number of candidate matching teeth from a digital library of teeth based on said characteristics, according to the seventh aspect); 
identify the library data of the reference object in the reference object library (see paragraph 49, obtaining or determining a first limited set of parameters that characterize the existing tooth or the envisioned tooth, using a method according to the first aspect; b) creating a list or an array of objects, each object containing at least a pointer or a reference to items of the database, and a matching score; For at least a subset of the digital teeth stored in the digital library); and
align the library data of the reference object with the image data (see paragraph 49, calculating a matching score based on the first limited set of parameters and the second limited set of parameters; e) updating said list or array so as to keep pointers or references to the candidate teeth having the highest score; f) providing the list or array with pointers or a references to matching teeth, and their matching score).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kopelman by Cofar for providing searching and retrieving a limited number of candidate matching teeth from a digital library; creating a list or an array of objects, each object containing at least a pointer or a reference to items of the database; providing the list or array with pointers or a references to matching teeth, and their matching score. Therefore, combining the elements from prior arts according to known methods and technique, such as searching in library, determining or identifying reference to items in database or library, and providing the list with a reference to matching teeth, would yield predictable results.

Regarding claims 2, 28, and 37. The system of claim 27, the combination teaches wherein the processing device is further to: generate a virtual three-dimensional (3D) model of the dental site based on the image data and the library data (see Kopelman, Fig. 2, paragraph 70, processing logic generates a virtual 3D model that includes the intraoral site. The selected portions of the locked intraoral image (e.g., that are inside of the determined contour) are used to create a first region of the model).

Regarding claims 3, 29, 38. The system of claim 28, the combination teaches wherein the processing device is further to: 
output the virtual 3D model, comprising information from the library data and information from the image data, to a display (see Cofar, Fig. 5, paragraph 57, the 3D scan allows to actually produce a 3D object of the virtual tooth found in the library once the user has made a final selection; see Kopelman, Fig. 1, paragraph 170, a 3D model created by model generation module 125 may be displayed to a user via a user interface of intraoral scan application. The 3D model can then be checked visually by the user. The user can virtually manipulate the 3D model via the user interface with respect to up to six degrees of freedom (i.e., translated and/or rotated with respect to one or more of three mutually orthogonal axes) using suitable user controls (hardware and/or virtual) to enable viewing of the 3D model from any desired direction).

Regarding claims 4, 30, and 39. The system of claim 27, the combination teaches wherein the processing device is further to:
perform an analysis on the image data (see Kopelman, Fig. 1, paragraph 44, the image locking module 128 may analyze the image data in each intraoral image data set); and 
identify a representation of the reference object in the image data (see Cofar, Fig. 5, paragraph 178, illustrate how, based upon a limited set of parameters, one or more or a limited number of matching teeth can automatically be found in a digital library of teeth), 
wherein the representation of the reference object has one or more properties, wherein the reference object library comprises one or more known properties of the reference object (see Cofar, Fig. 7, paragraph 179, shows an example of a limited set of parameters that specify a shape and size of an envisioned or future tooth (in the example a central incisor). As explained above, the limited set of parameters), and 
wherein the one or more properties of the representation of the reference object are used to perform the searching and to identify a match between the one or more properties and the one or more known properties (see Cofar, Fig. 1, paragraph 49, provides a computer implemented method of searching in a digital database of teeth as can be generated by a method according to the second, third or fourth aspect, and of automatically retrieving from the database a limited set of candidate teeth, the method comprising the steps of: a) obtaining or determining a first limited set of parameters that characterize the existing tooth or the envisioned tooth, using a method according to the first aspect; b) creating a list or an array of objects, each object containing at least a pointer or a reference to items of the database, and a matching score; For at least a subset of the digital teeth stored in the digital library , performing the steps c) to e), including c) retrieving a second limited set of parameters of the tooth selected from the digital database; d) calculating a matching score based on the first limited set of parameters and the second limited set of parameters; e) updating said list or array so as to keep pointers or references to the candidate teeth having the highest score; f) providing the list or array with pointers or a references to matching teeth, and their matching score).

Regarding claims 5, 31, 40. The system of claim 30, the combination teaches wherein the one or more properties comprise shape information (see Cofar, paragraph 89, automatically characterize a tooth in its environment, e.g. to characterize a shape and size of a tooth of a patient in an intraoral space, e.g. by means of a limited set of parameters, e.g. by means of a relatively small set of points (e.g. at most 20 points) in a 2D or 3D image), and wherein the one or more known properties comprise known shape information of the reference object (see Cofar, Fig. 7, paragraph 181, the computer program would then search in the digital database for a limited number (e.g. only one, or only 2, or at most 3, or at most 5, or at most 7) matching teeth, based on the limited set of parameters (e.g. the characteristic values). In the example of FIG. 7, the computer program finds three matching teeth, the characteristic points of which are shown in FIG. 7(b) to FIG. 7(d)).

Regarding claims 6,  32, and 41. The system of claim 27, the combination teaches wherein the image data comprises three-dimensional (3D) intraoral scan data.

Regarding claims, 7 33, and 42. The system of claim 27, the combination teaches wherein the library data comprises known shape information for the reference object (see Cofar, Fig. 5, paragraph 142, the digital representation of the “tooth in its direct environment” may be any suitable digital representation in 2D or 3D, for example a 2D facial picture, or a 3D facial scan, or a 3D intraoral scan, or a frame of a digital 2D movie, or a frame of a digital 3D movie, or a stereoscopic picture).

Regarding claims 8, 34, and 43. The system of claim 33, the combination teaches wherein aligning the image data with the library data comprises matching the known shape information for the reference object from the library data with shape information from the image data (see Kopelman, Fig. 2, paragraph 68, reference data may be used to train processing logic to detect particular objects such as teeth. In one embodiment, the known identity of the tooth or intraoral site is used to assist the object detection process and to select the portions of the intraoral images).

Regarding claims 9, 35, and 44. The system of claim 27, the combination teaches wherein the reference object is a scan body (see Fig. 2, paragraph 25, the scanner 150 may be used to perform an intraoral scan of a patient's oral cavity. An intraoral scan application 108 running on computing device 105 may communicate with the scanner 150 to effectuate the intraoral scan. A result of the intraoral scan may be one or more sets of intraoral images that have been discretely generated (e.g., by pressing on a "generate image" button of the scanner for each image)).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN JIA whose telephone number is (571)270-5536. The examiner can normally be reached 9:00 am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIN JIA/Primary Examiner, Art Unit 2667